Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 9 December 1805
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson Dec. 9th. 1805

None but an affectionate Sister, can tell how much I was gratified, to recognize your well known hand, & to find you able to offer a tribute of gratitude, in the congregation of the living, to that Being, who has so kindly raised you from sickness, & restored you to the dear companion of your youth, the Children of your Love, & the anxious trembling friends of your Heart.
You say, you were surrounded with every earthly comfort, every tender assiduity that could mitigate pain, yet my Sister all these, would availed but little, had you not fought the “Christian warfare, kept the faith,” you would not have experienced that peace of mind, that harmony within, which makes us smile in grief, & even, in anguish, tranquil.
How happy my dear Sister! must those be, in the near views of Eternity, who find they have subdued every temptation to vice, & made every passion, every affection subservient to the laws of that “better Country,” upon which they have kept a stedfast Eye; who have nobly risen above the false glare of life, & the alluring vanities of the age; who, in prosperity, have considered, from what fountain their streams have flowed; & in affliction, have drank the bitter Cup, & habitually said, “not my will,” O thou! Omniscient Father! but thine be done.
You kindly enquired after the health of your Niece, I feel happy to say, that I believe her visit to Gloucester has greatly benifited her tender frame, she looks much more firm, & grows tall—
I do not think Mr Peabody has been so well of late, as he used to be, he depends too much, I think upon the firmness of his constitution & catches one cold, upon another—Our family is numerous, good humoured, & healthy, for which I ought to be very thankful, as they all live distant from their own homes.
I hope Mrs Adams has recovered from her Indisposition—Shall we ever have the pleasure of seeing here your Son Thomas—And can I flatter myself, with a visit from you—“O lash your steeds!” & hasten to your affectionate / Sister
Elizabeth Peabody
PS. It is dark & I cannot see, only to present Love, & ask my Son if he ever thinks of his Mother, you know the tender, anxious thoughts.

